Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Claims
Claims 15-40 are pending in the current application. 
Claims 15-20 are withdrawn.

Response to Amendment
Applicant’s amendment of 3/1/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 112 and 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 21, 26 and 31 contain the limitation of a region being “a particulate shape.”  A particulate is generally defined as a ‘particle’ and therefore does not necessarily define any specific shape.  The instant specification referrers to both ‘particulate and spherical’ shapes and contains an illustration of such a shape, figure 5b, which appears to be spherical in nature.  Because it is unclear from the specification and claims whether particulate is being used as a synonym for spherical and is the same general shape as spherical, or whether it is some other not clearly defined shape distinct from spherical, the instant claims are indefinite.
For purposes of examination, particulate is being interpreted as equivalent to spherical as the instant specification appears to contain support for this possible interpretation as both shape names are used when referring to figure 5b.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20120118726) in view of Takahashi (US 20120261657) and Yoshimura (US 6074279).
As to claim 21, Yano discloses a method for forming an oxide semiconductor film comprising:
setting a sputtering target and substrate (paragraph 181 and 182);
introducing a deposition gas into the chamber including oxygen (paragraph 184: argon and oxygen gas);
applying voltage to form the film (paragraph 183-184: RF power applied);
the sputtering target comprises In, Ga and Zn (abstract: In, Ga Zn target);
the target comprises a first region with higher proportion of Ga (abstract, figure 2: Ga and Zn rich structures);
the target comprises a second region with higher proportion In (abstract, figure 2: In rich structures);
Yano, while disclosing a sputtering method in which an IGZO target is deposited on a substrate and RF power is applied, does not explicitly state that the power is applied to the target.
However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sputtering power disclosed would be applied to the target as this is the typical method of obtaining sputtering deposition from a target during sputter deposition.
Yano is also silent as to using a 30-100% oxygen proportion and does not explicitly state that these operations occur within a chamber.
Takahashi (US 20120261657) discloses a method of forming an oxide semiconductor film (abstract) in which and IGZO target is sputter deposited (abstract; paragraph 35).  Takahashi also discloses knowledge in the art of using a multiple chamber processing system, including a sputtering chamber (paragraph 92), and controlling the oxygen ratio during deposition to levels of 30%, 50% or greater (paragraph 83) for formation of the film with high reliability (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a chamber and the oxygen gas ratios of Takahashi, in the method of Yano, because this allows for formation of reliable semiconductor oxide films (Takahashi at abstract).

	Yoshimura discloses a sputtering target for sputter deposition, the target composition including various metal oxide compositions (abstract; col 1 lines 20-30).  Yoshimura also discloses knowledge in the art of altering the surface topography of the target to increase target utilization by increasing the thickness of the target in erosion regions with various shapes as desired, including spherical regions (col 1 lines 50-56; figure 3a-e, figure 3e being the spherical cross section embodiment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-planar surface topography, including spherical bumps, as disclosed by Yoshimura, with the target composition of Yano including random regions of different compositions, because this allows for increased target utilization by increased thickness in erosion areas (Yoshimura at col 1 lines 50-56).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because Yano teaches nearly random distributions of the compositional regions, each compositional region would appear within each shaped region of the target surface shape of Yoshimura, thus meeting the instant claim limitation.
As to claim 22-23, Yano discloses a mixture of the first and second region/clusters throughout the target structure (figure 2; abstract).
As to claim 26, Yano discloses a method for forming an oxide semiconductor film comprising:
setting a sputtering target and substrate (paragraph 181 and 182);
introducing a deposition gas into the chamber including oxygen (paragraph 184: argon and oxygen gas);
applying voltage to form the film (paragraph 183-184: RF power applied);
the sputtering target comprises In, Ga and Zn (abstract: In, Ga Zn target);
the target comprises a first region with higher proportion of Ga (abstract, figure 2: Ga and Zn rich structures);
the target comprises a second region with higher proportion In (abstract, figure 2: In rich structures);
Yano, while disclosing a sputtering method in which an IGZO target is deposited on a substrate and RF power is applied, does not explicitly state that the power is applied to the target.
However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sputtering power disclosed would be applied to the target as this is the typical method of obtaining sputtering deposition from a target during sputter deposition.
Yano is also silent as to using a 30-100% oxygen proportion and does not explicitly state that these operations occur within a chamber.
Takahashi (US 20120261657) discloses a method of forming an oxide semiconductor film (abstract) in which and IGZO target is sputter deposited (abstract; paragraph 35).  Takahashi also discloses knowledge in the art of using a multiple chamber processing system, including a sputtering chamber (paragraph 92), and controlling the oxygen ratio during 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a chamber and the oxygen gas ratios of Takahashi, in the method of Yano, because this allows for formation of reliable semiconductor oxide films (Takahashi at abstract).
Yano, while disclosing a metal oxide sputtering target with different compositional regions, is silent as to regions with different shapes.
	Yoshimura discloses a sputtering target for sputter deposition, the target composition including various metal oxide compositions (abstract; col 1 lines 20-30).  Yoshimura also discloses knowledge in the art of altering the surface topography of the target to increase target utilization by increasing the thickness of the target in erosion regions with various shapes as desired, including spherical regions (col 1 lines 50-56; figure 3a-e, figure 3e being the spherical cross section embodiment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-planar surface topography, including spherical bumps, as disclosed by Yoshimura, with the target composition of Yano including random regions of different compositions, because this allows for increased target utilization by increased thickness in erosion areas (Yoshimura at col 1 lines 50-56).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because Yano teaches nearly random distributions of the compositional regions, 

As to claim 27-28, Yano discloses a mixture of the first and second region/clusters throughout the target structure (figure 2; abstract).

Claims 31-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable Yano (US 20120118726) in view of Yoshimura.
As to claim 31, Yano discloses a method for forming an oxide semiconductor film comprising:
setting a sputtering target and substrate (paragraph 181 and 182);
introducing a deposition gas into the chamber (paragraph 184: argon and oxygen gas);
applying voltage to form the film (paragraph 183-184: RF power applied);
the sputtering target comprises In, Ga and Zn (abstract: In, Ga Zn target);
the target comprises a first region with higher proportion of Ga (abstract, figure 2: Ga and Zn rich structures);
the target comprises a second region with higher proportion In (abstract, figure 2: In rich structures);
the proportion of oxygen in the deposition gas is 3% (paragraph 184: Ar:O 97:3).


However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that sputtering generally occurs within a chamber and that vacuum conditions and a controlled gas composition atmosphere are difficult to obtain without a chamber.  Additionally it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sputtering power disclosed would be applied to the target as this is the typical method of obtaining sputtering deposition from a target during sputter deposition.
Yano, while disclosing a metal oxide sputtering target with different compositional regions, is silent as to regions with different shapes.
	Yoshimura discloses a sputtering target for sputter deposition, the target composition including various metal oxide compositions (abstract; col 1 lines 20-30).  Yoshimura also discloses knowledge in the art of altering the surface topography of the target to increase target utilization by increasing the thickness of the target in erosion regions with various shapes as desired, including spherical regions (col 1 lines 50-56; figure 3a-e, figure 3e being the spherical cross section embodiment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-planar surface topography, including spherical bumps, as disclosed by Yoshimura, with the target composition of Yano including random regions of different compositions, because this allows for increased target utilization by 

	As to claim 32-33, Yano discloses a mixture of the first and second region/clusters throughout the target structure (figure 2; abstract).

As to claim 36, Yano discloses a method for forming an oxide semiconductor film comprising:
setting a sputtering target and substrate (paragraph 181 and 182);
introducing a deposition gas (paragraph 184: argon and oxygen gas);
applying voltage to form the film (paragraph 183-184: RF power applied);
the sputtering target comprises In, Ga and Zn (abstract: In, Ga Zn target);
the target comprises a first region with higher proportion of Ga (abstract, figure 2: Ga and Zn rich structures);
the target comprises a second region with higher proportion In (abstract, figure 2: In rich structures);
the proportion of oxygen in the deposition gas is 3% (paragraph 184: Ar:O 97:3).


	Yano, while disclosing a metal oxide sputtering target with different compositional regions, is silent as to regions with different shapes.
	Yoshimura discloses a sputtering target for sputter deposition, the target composition including various metal oxide compositions (abstract; col 1 lines 20-30).  Yoshimura also discloses knowledge in the art of altering the surface topography of the target to increase target utilization by increasing the thickness of the target in erosion regions with various shapes as desired, including spherical regions (col 1 lines 50-56; figure 3a-e, figure 3e being the spherical cross section embodiment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-planar surface topography, including spherical bumps, as disclosed by Yoshimura, with the target composition of Yano including random regions of different compositions, because this allows for increased target utilization by increased thickness in erosion areas (Yoshimura at col 1 lines 50-56).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because Yano teaches nearly random distributions of the compositional regions, each compositional region would appear within each shaped region of the target surface shape of Yoshimura, thus meeting the instant claim limitation.

Claims 24 and 29 and are rejected under 35 U.S.C. 103 as being unpatentable over Yano  in view of Takahashi and Yoshimura, as applied to claims 21 and 26 above, and further in view of Ikisawa (US 20110306165).
As to claims 24 and 29, Yano discloses sputter deposition of an IGZO target but is silent as to whether or not heat is applied.
Ikisawa discloses a method of forming an IGZO semiconductor film by sputter deposition in which heat is not applied to allow for use of substrates with lower melting points, including various polymers (abstract; paragraph 33; paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to not use additional heat during the process, as disclosed by Ikisawa, in the method of Yano, because this allows for use of lower melting point material substrates (Ikisawa at paragraph 56).

Claims 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Yoshimura as applied to claims 31 and 36 above, and further in view of Ikisawa.
As to claims 34 and 39, Yano discloses sputter deposition of an IGZO target but is silent as to whether or not heat is applied.
Ikisawa discloses a method of forming an IGZO semiconductor film by sputter deposition in which heat is not applied to allow for use of substrates with lower melting points, including various polymers (abstract; paragraph 33; paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to not use additional heat during the process, as disclosed by Ikisawa, .

Claim 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Takahashi and Yoshimura as applied to claims 21 and 26 above, and further in view of Yamazaki (US 20140241978).
As to claims 25 and 30, Yano discloses an Ar/O gas atmosphere and applying power during sputter deposition, but is silent as to providing nitrogen gas/molecules between the other gas flow and power being applied.
	Yamazaki discloses a method of forming an IGZO semiconductor film by sputter deposition of an IGZO target (abstract: InMZnO, M being optionally Ga) in atmospheres including an Ar/O mixture and power supplied (paragraph 492).  Yamazaki also discloses knowledge in the art of controlled introduction of the gases, including argon and nitrogen, so that sequential introduction, as an alternative to simultaneous introduction, before power is applied, allows for control over the individual layers formed and their thicknesses (paragraph 481: sequential gas supply; paragraph 492: control of gas atmosphere followed by power supplied).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use sequential gas introduction including nitrogen, as disclosed by Yamazaki, in the method of Yano, because this allows for control over the layers formed (Yamazaki at paragraph 481).
Claim 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yono in view of Yoshimura as applied to claims 31 and 36 above, and further in view of Yamazaki.
As to claims 35 and 40, Yano discloses an Ar/O gas atmosphere and applying power during sputter deposition, but is silent as to providing nitrogen gas/molecules between the other gas flow and power being applied.
	Yamazaki discloses a method of forming an IGZO semiconductor film by sputter deposition of an IGZO target (abstract: InMZnO, M being optionally Ga) in atmospheres including an Ar/O mixture and power supplied (paragraph 492).  Yamazaki also discloses knowledge in the art of controlled introduction of the gases, including argon and nitrogen, so that sequential introduction, as an alternative to simultaneous introduction, before power is applied, allows for control over the individual layers formed and their thicknesses (paragraph 481: sequential gas supply; paragraph 492: control of gas atmosphere followed by power supplied).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use sequential gas introduction including nitrogen, as disclosed by Yamazaki, in the method of Yano, because this allows for control over the layers formed (Yamazaki at paragraph 481).

Response to Arguments
Applicant’s arguments with respect to the particulate shape of the target region have been considered but are moot in view of the new grounds of rejection, as required by the instant amendments adding this limitation.
Applicant argues in the remarks that the combination of Yano and Takahashi is improper as one of ordinary skill in the art would recognize that there is no motivation to combine  Yano, which teaches a 97:3 ratio of Ar:O with Takahashi which teaches higher (30 or greater) oxygen concentrations.
This argument is not found persuasive.  Yano, as discussed above, is primary directed towards the sputtering target composition and method of forming the target (title, abstract).  While it is true that Yano then gives an example of using the target, nothing in this example or the rest of Yano’s disclosure teaches that the concentration of oxygen must be low when using the target of Yano.  Yano does teach, however, the details and advantages of its specific In, Ga, Zn, oxide sintered target.  Takahashi, on the other hand, is directed towards a specific film as part of a semiconductor device – the film comprising In, Ga, Zn and O (title, abstract).  Takahashi, explicitly discloses the benefits of controlling the composition and structure, and thus the properties, of the formed IGZO film for specific semiconductor applications such as transistors (paragraphs 14-17).  Takahashi also discloses knowledge in the art of obtaining these specific properties and results by sputter deposition of an IGZO target (paragraph 80) in a higher oxygen atmosphere (paragraph 83: 30% or greater) to obtain a film with fewer oxygen deficiencies and thus meet the structure and property requirements of the resulting film (paragraph 11: reduction in reliability from oxygen deficiencies in film).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the target of Yano, with its disclosed benefits, with the sputtering method of Takahashi, with its disclosed benefits, to form the improved IGZO film as taught by Takahashi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON BERMAN/Primary Examiner, Art Unit 1794